NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                     Submitted  November  10,  2015∗  
                                                                                                         Decided  November  18,  2015  
  
  
                                                                                                               Before  
  
                                                                                               WILLIAM  J.  BAUER,  Circuit  Judge  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               DIANE  S.  SYKES,  Circuit  Judge  
  
  
No.  15-­‐‑2412                                                                                                                  Appeal   from   the   United  
                                                                                                                                 States   District   Court   for   the  
UNITED  STATES  OF  AMERICA,  
                                                                                                                                 Southern  District  of  Illinois.  
      Plaintiff-­‐‑Appellee,                                                                                                       
                                               v.                                                                                No.  04-­‐‑CR-­‐‑40021-­‐‑MJR-­‐‑2  
                                                                                                                                 Michael  J.  Reagan,  Chief  Judge.  
JAMONTE  L.  ALLISON,  
     Defendant-­‐‑Appellant.  
  

                                                                                                                Order  

   In  response  to  the  most  recent  retroactive  change  to  the  drug-­‐‑quantity  tables  in  the  
Sentencing  Guidelines  (see  Amendment  782),  Jamonte  Allison  asked  the  district  court  to  
reduce  his  sentence.  The  court  declined,  observing  that  Allison’s  sentence  already  is  at  


                                                                                                 
∗  This  successive  appeal  has  been  submitted  to  the  original  panel  under  Operating  Procedure  6(b).  After  

examining  the  briefs  and  the  record,  we  have  concluded  that  oral  argument  is  unnecessary.  See  Fed.  R.  
App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                             
No.  15-­‐‑2412                                                                                       Page  2  

the  statutory  minimum  of  240  months,  so  that  18  U.S.C.  §3582(c)(2)  does  not  authorize  a  
sentence  reduction.  
  
    Allison  maintains  that  the  drug-­‐‑quantity  calculations  and  record  of  convictions  that  
led  to  the  240-­‐‑month  sentence—calculations  based  on  Allison’s  concessions  as  part  of  a  
plea  agreement—are  erroneous  and  should  be  revised.  At  the  time  of  sentencing,  for  
someone  with  Allison’s  record  of  convictions,  distributing  even  50  grams  of  crack  co-­‐‑
caine  set  the  minimum  at  240  months,  and  he  conceded  distributing  at  least  500  grams.  
Nonetheless,  he  now  asks  the  district  judge  to  ignore  the  terms  of  the  plea  agreement  
and  find  that  he  distributed  a  lesser  quantity,  relieving  him  of  the  240-­‐‑month  statutory  
minimum.  
  
    He  made  an  identical  argument  when  seeking  a  reduction  under  an  earlier  retroac-­‐‑
tive  change.  (Indeed,  this  is  the  fourth  time  he  has  made  the  functionally  identical  ar-­‐‑
gument.)  We  held  in  2013  that  §3582(c)(2)  does  not  allow  a  district  judge  to  revisit  the  
factual  findings  made  in  the  original  sentencing.  See  United  States  v.  Allison,  No.  12-­‐‑1709  
(7th  Cir.  Feb.  26,  2013)  (nonprecedential  disposition).  Instead  the  judge  takes  them  as  
given  and  applies  the  new  Guidelines  to  them.  See,  e.g.,  Dillon  v.  United  States,  560  U.S.  
817  (2010);  United  States  v.  Foster,  706  F.3d  887  (7th  Cir.  2013).  What  we  held  in  2013  re-­‐‑
mains  the  law,  so  the  district  court’s  decision  must  be  
  
                                                                                                  AFFIRMED.